Judge Greene
dissenting.
I disagree with the majority’s holding that the mortgagors waived their right to appeal to the Superior Court because they entered into the consent order.
The consent order entered on 1 October 1986 authorized the Honorable Will R. Crocker, Clerk of the Superior Court of Johnston County to make findings and conclusions “from the evidence already before the Clerk,” without a further hearing. Subsequent to the consent order, the Clerk did enter an order authorizing foreclosure on 19 January 1987. In that order, the Clerk made the necessary findings and conclusions as required in N.C.G.S. Sec. 45-21.16(d) (1984).
The appeal to the Superior Court was from the order of the Clerk authorizing the foreclosure sale, not from the previous consent order authorizing the Clerk to proceed without a further hearing on the issue. Therefore, the mortgagors did not waive their right to appeal to the Superior Court once the Clerk entered the order authorizing the foreclosure sale. Accordingly, the order of the trial court should be reversed and the case remanded for a hearing de novo pursuant to N.C.G.S. Sec. 45-21.16(d).